Citation Nr: 1516955	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a finding of permanent incapacity for self-support.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active duty service from February 1983 to September 1991 and from June 2007 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his stepdaughter, A.S., is disabled, and should be classified as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen due to psychiatric problems.  He has indicated that she was hospitalized numerous times both as a minor child and as an adult.  

The Veteran has identified several treatment facilities and two medical providers as having treated A.S., both as a child and as an adult.  He has provided medical records from one of the identified hospitals and copies of billing statements, but not treatment records, from the two physicians.  

The October Supplemental Statement of the Case notes that a letter was sent to the Veteran on May 8, 2014 requesting that he complete authorization forms for his stepdaughter's medical providers and that he did not complete and return any medical authorization forms.  However, the May 8, 2014 letter is confusing because it asks for the Veteran to submit authorizations for records of his treatment instead of his stepdaughter's treatment.  

In order to afford the Veteran every opportunity to obtain evidence to substantiate his claim, the Board finds this matter must be remanded to send the Veteran a duty to assist letter that clearly indicates the request is being made in reference to his claim for benefits for his stepdaughter and that VA is seeking authorization forms to obtain his stepdaughter's treatment records, particularly those for the time period prior to her turning 18 years of age.  

If additional treatment records for the Veteran's stepdaughter are received, VA should obtain a medical opinion to assist in determining if A.S. became permanently incapable of self-support by reason of a mental or physical disability prior to her 18th birthday.  38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide updated release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated A.S., to specifically include Laurel Ridge Hospital, Starlight Treatment Facility, Banner Health Hospital, Mission Vista Hospital, Summer Sky Treatment Facility; and Drs. Reposa and Serrano.  This letter must clearly state that the request is being made in relation to his claim for benefits on the basis of his stepdaughter's mental or physical disability and that VA is seeking release forms for records of his stepdaughter's treatment.

Treatment records from prior to A.S.'s eighteenth birthday are especially relevant to this inquiry.  After the Veteran has signed the appropriate releases, obtain those records not already associated with the claims file.  

If the records are unavailable, the claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After receiving any additional medical records, request that a medical professional provide an opinion as to whether it is at least as likely as not that A.S. (the Veteran's stepdaughter) was permanently incapable of self-support at the time of her 18th birthday.  The examination report must indicate that the medical professional reviewed the claims file and must include discussion of the stepdaughter's treatment history and diagnoses of all significant disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

3.  After undertaking any additional development necessary, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




